The plaintiff in error was convicted on two indictments returned in the district court and duly transferred to the county court of Kay county. Each indictment charges that he did have in his possession intoxicating liquor with the intent to violate provisions of the prohibition law. On May 28, 1910, judgment and sentence was entered in each case. In each case the state introduced but one witness, the agent of the Santa Fe system at Kaw City, who produced the freight delivery receipt, and identified the signature thereto as that of the defendant. Over the defendant's objection the receipt was introduced in evidence. The witness testified that he had no personal knowledge of the shipment. The facts and issues in these cases, and the assignments of error are the same as in the case of G.W. Cook v.State, infra, and present the same questions. For the reasons given in the opinion in that case, the judgments are reversed.